             Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                          :          CRIMINAL ACTION
                                                   :
    v.                                             :          No. 19-414-1
                                                   :
 IMAD DAWARA                                       :

                                        MEMORANDUM
 Juan R. Sánchez, C.J.                                                              May 12, 2020

         Defendant Imad Dawara is currently detained pending trial on ten counts arising out of his

alleged participation in setting a building on fire as part of an insurance fraud scheme. He now

moves for bail arguing he is neither dangerous nor a flight risk. He also argues in light of the

circumstances created by the ongoing novel coronavirus 2019 (COVID-19) pandemic, he should

be released because he has underlying health conditions making him a high risk for severe illness.

Also, because legal visits are suspended during the COVID-19 pandemic, Dawara argues his

release is necessary in preparation of his defense and the restrictions violate his Sixth Amendment

right to counsel which can only be remedied by his release. Because the Court finds Dawara is

both a danger to the community and a flight risk, Dawara’s pretrial detention is proper under the

Bail Reform Act. The Court does not find COVID-19 is a compelling reason warranting Dawara’s

release nor does the Court find Dawara’s release is necessary in preparation for his defense. The

Court also does not find the suspension of Dawara’s legal visits under the current circumstances

rises to a Sixth Amendment violation. As a result, the Court will deny the motion without

prejudice.

BACKGROUND

         The event leading to Dawara’s indictment occurred on February 18, 2018, when Dawara

and his brother allegedly conspired to and did set fire to the building at 239–41 Chestnut Street in
             Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 2 of 17




Philadelphia, Pennsylvania. The fire was initiated in the basement of the building where the

brothers’ business was housed. After the fire, the brothers attempted to collect on their business’s

insurance policy. Dawara and his brother were then indicted with ten counts arising out of the

incident.1

        After a long investigation, Dawara was arrested on October 18, 2019. The Government

moved for pretrial detention. On October 22, 2019, United States Magistrate Judge Timothy R.

Rice held a hearing and granted the Government’s motion finding Dawara was both a danger to

the community and a flight risk. Dawara has been detained since at the Federal Detention Center

in Philadelphia, Pennsylvania (FDC Philadelphia). Dawara and his brother are scheduled for trial

beginning September 14, 2020.

        On February 27, 2020, Dawara and his brother, by separate indictment, were charged with

conspiracy to defraud the United States for their alleged conduct in evading assessment of their

income tax liabilities from 2015 through 2017. See United States v. Dawara, Criminal Action No.

20-104 (E.D. Pa. filed Feb. 27, 2020). The Government again moved for pretrial detention. On

April 22, 2020, United States Magistrate Judge Jacob P. Hart granted the motion but granted

Dawara leave to reassert his request for pretrial release if he is acquitted or granted bail in this

case.




1
 Dawara is charged with: Count 1 – conspiracy to commit arson in violation of 18 U.S.C. § 844(n);
Count 2 – conspiracy to use fire to commit a federal felony in violation of 18 U.S.C. § 844(m);
Count 3 – malicious damage by means of fire of a building used in interstate commerce, aiding
and abetting, and willfully causing in violation of 18 U.S.C. § 844(i) and 18 U.S.C. § 2(a)–(b);
Counts 4–7 – wire fraud and aiding and abetting in violation of 18 U.S.C. § 1343 and 18 U.S.C.
§ 2; Counts 8–9 – mail fraud and aiding and abetting in violation of 18 U.S.C. § 1341 and 18
U.S.C. § 2; and Count 10 – use of fire to commit a federal felony and aiding and abetting in
violation of 18 U.S.C. § 844(h) and 18 U.S.C. § 2.

                                                 2
           Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 3 of 17




       Since Dawara’s arrest and the October 22, 2019, detention order much has changed. Due

to COVID-19, a novel and highly contagious respiratory virus, Pennsylvania (and the world) has

confronted a rapidly changing public health crisis that has reached the scale of a global pandemic.

See WHO characterizes COVID-19 as a pandemic, World Health Org. (Mar. 11, 2020),

https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-happen. The

virus commonly causes fever, coughing, and shortness of breath, amongst a wide range of other

symptoms.     See     Watch   for   symptoms,    Ctrs.   for   Disease   Control   and   Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html (last visited May

12, 2020). To date, the virus has infected nearly 1,324,488 people in the United States and resulted

in 70,756 deaths. See Cases of Coronavirus Disease (COVID-19) in the U.S., Ctrs. for Disease

Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-

us.html (last updated May 11, 2020). In Pennsylvania, there are 57,154 confirmed cases and 3,731

reported    deaths.    See    COVID-19    Data    for    Pennsylvania,    Pa.   Dep’t    of   Health,

https://www.health.pa.gov/topics/disease/coronavirus/Pages/Coronavirus.aspx (last updated May

11, 2020, 12:00 PM).

       Some populations, including the elderly and immunocompromised, are at a higher risk of

developing serious complications upon exposure to the virus. The CDC has identified people of

any age who have serious underlying medical conditions as those who are also at a higher risk for

severe illness. See People Who Are At Higher Risk, Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(last visited May 12, 2020). High risk underlying medical conditions include chronic lung disease,

asthma, serious heart conditions, severe obesity, diabetes, chronic kidney disease undergoing




                                                  3
            Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 4 of 17




dialysis, liver disease, and immunocompromised conditions from cancer treatment, smoking, bone

marrow and organ transplantation, immune deficiencies, or weakening medications. See id.

          Because COVID-19 is highly contagious and spreads primarily through person-to-person

contact, its existence has dramatically affected all realms of life. Federal, state, and local public

health authorities have advised certain precautions be taken to avoid exposure and prevent the

spread of the virus. In Pennsylvania, like in many other states, individuals have been directed to

stay at home unless engaging in an essential activity or providing life-sustaining or government

services. Nonessential businesses have closed their doors, schools have closed for the rest of the

academic year, and people are avoiding gatherings of any kind. In this district, the Court has taken

significant steps to limit operations to prevent the spread of the virus.

          In light of the precautions necessary to prevent the virus’s spread, COVID-19 poses a

unique challenge to the prison system. See Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctrs. for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidan

ce-correctional-detention.html (last updated Mar. 23, 2020). Nevertheless, in response to the

COVID-19 pandemic, the Bureau of Prisons2 (BOP) has implemented several protocols to protect

the health and safety of the inmates, staff, and general public from the spread of the virus. The

BOP’s efforts include quarantining new inmates at the facility until they are cleared, screening

inmates by health services prior to placement, suspending visits, and significantly decreasing the

traffic        of      individuals        entering        the        facilities.     See       BOP




2
    The Bureau of Prisons operates FDC Philadelphia.



                                                  4
          Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 5 of 17




Implementing        Modified        Operations,        Fed.       Bureau        of       Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited May 12, 2020).

       Legal visits and inmate access to legal counsel is a paramount requirement for the BOP.

However, due to the need to mitigate the risk of exposure created by external visitors, the BOP

and FDC Philadelphia suspended all legal visits on March 13, 2020. Although the BOP allows for

case-by-case accommodations to allow inmates access to legal counsel, there is no record of how

this occurs or the standards the BOP applies to approve counsel for an in-person visit. These

restrictions have prevented Dawara’s attorney from meeting with Dawara since March 13, 2020.

       Although COVID-19 appears to be spreading in the community, as of May 11, 2020, there

are no positive cases of COVID-19 among inmates at FDC Philadelphia.3 Also, no inmate has

presented any known symptoms of COVID-19 nor has any inmate required testing.

       On April 30, 2020, however, the Warden of FDC Philadelphia reported one staff member

has tested positive for COVID-19. The staff member has not been in the institution since April 12,

2020; however, FDC Philadelphia did not receive confirmation of the positive test until late April

29, 2020. On May 1, and May 5, 2020, a second and third staff member tested positive for COVID-

19. See Letter Update, May 5, 2020, ECF No. 41, Brown v. Marler, No. 20-1914 (E.D. Pa. filed

Apr. 15, 2020). According to reports, FDC Philadelphia is following and implementing all best

practices and guidelines for sanitation and prevention of spreading the virus. There have been no

other reported cases of COVID-19 in the institution.




3
 Although the Court receives reports from the Warden and attorney of FDC Philadelphia regarding
whether there are any confirmed cases of COVID-19 and whether any inmates present any
symptoms, the parties have been advised of any and all reports on this matter. Further, during the
hearing, the parties have acknowledged that this is the status of FDC Philadelphia based on the
public record.

                                                5
          Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 6 of 17




       On April 15, 2020, Dawara filed the instant motion for bail and asks this Court to review

Judge Rice’s decision and grant him pretrial release.4 Dawara first argues he is neither a danger to

the community nor a flight risk under the Bail Reform Act. He then argues he should be released

because he suffers from chronic kidney stones making him a high risk for severe illness should he

contract COVID-19 and because his release is necessary in preparation of his defense. Finally,

Dawara argues his pretrial detention violates his Sixth Amendment right to counsel because he

cannot meet with his attorney during the pandemic and the violation can only be remedied by his

release. The Government opposes the motion.

       The Court held a video conference hearing on May 4, 2020. At the hearing, Dawara

consented to proceed with the hearing on his motion by video conference and waived his right to

an in-person hearing. See Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L.

No. 116-136, § 15002(b)(1)(A), (b)(4), 134 Stat. 281, 528–29 (2020). In support of his release,

Dawara proffered substantial pages of evidence including medical records, 23 letters of support

from family and community members, a list of family members who are willing to post their homes

as collateral, and evidence related to Dawara’s relationship with his neighbors and landlord. The

Government responded with evidence of Dawara’s failing business, threatening behavior to

neighbors, and persistent deception of others. The Government also proffered Dawara’s medical

records from his incarceration at FDC Philadelphia.




4
  Dawara also filed several supplemental motions for bail which consisted of additional exhibits
to support his original motion. See Def.’s Supp. Mots. for Bail, ECF Nos. 44, 45, 49, & 51. The
Court construes Dawara’s supplemental bail motions as amendments to his original bail motion
and has considered the evidence set forth in them in deciding his motion for bail.

                                                 6
           Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 7 of 17




DISCUSSION

         The Court will deny Dawara’s motion because his pretrial detention is proper pursuant to

the Bail Reform Act and because the circumstances created by COVID-19 do not warrant his

release. Because Judge Rice has already determined Dawara shall be detained pending trial, this

motion is essentially an appeal from that determination in light of new circumstances. Pursuant to

18 U.S.C. § 3145(b), a district court may review a magistrate judge’s decision of pretrial detention.

The Court’s review is de novo. See United States v. Delker, 757 F.2d 1390, 1394–95 (3d Cir.

1985).

         Under the Bail Reform Act, a court may order a defendant detained pending trial only if,

after a hearing, the court finds “that no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety of any other persons and the

community.” 18 U.S.C. § 3142(e)(1). The Government bears the burden of proof and must show

either (1) the defendant’s dangerousness by clear and convincing evidence or (2) the defendant’s

flight risk by a preponderance of the evidence. See United States v. Himler, 797 F.2d 156, 160–61

(3d Cir. 1986). To determine whether the Government has met its burden, the Court must “take

into account the available information concerning” the nature and circumstances of the offenses

charged, the weight of the evidence against the defendant, the defendant’s history and

characteristics, and the nature of any danger he might pose. 18 U.S.C. § 3142(f), (g). “[T]he

characteristics that will support pretrial detention may vary considerably in each case, and thus

Congress ‘has chosen to leave the resolution of this question to the sound discretion of the [courts]

acting on a case-by-case basis.’” Delker, 757 F.2d at 1399.

         The Government has met its burden to show by a preponderance of the evidence that

Dawara is a flight risk and by clear and convincing evidence that Dawara is a danger to the




                                                 7
          Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 8 of 17




community. First, the charged offenses are serious. Based on the Indictment, there is probable

cause to believe Dawara has committed conspiracy to commit arson, conspiracy to use fire to

commit a federal felony, malicious damage by means of fire of a building used in interstate

commerce, wire fraud and mail fraud, and/or aided and abetted the commission of these offenses.

See United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986) (stating an indictment charging the

defendant with an offense is sufficient to support a finding of probable cause). If convicted,

Dawara faces a mandatory minimum of 17 years’ imprisonment with the maximum sentence being

180 years’ imprisonment. By conspiring to set and setting the fire in the early morning hours,

Dawara and his brother put several lives in danger because the building housed private residences

in addition to the businesses and commercial space. The nature and circumstances of Dawara’s

offenses, which created a danger to the victims in the surrounding community, thus show Dawara’s

dangerousness. Further, because Dawara potentially faces a significant sentence, and because these

are his first criminal charges, he may be more inclined to flee to avoid any prosecution.5 This factor

thus weighs in favor of Dawara’s continued pretrial detention.

       Next, as for the weight of the evidence, the Government has proffered substantial

circumstantial evidence showing Dawara and his brother planned to set the fire to the building that

housed their failing business to collect on an insurance policy. The evidence includes the timing

of their insurance purchase, the fact that their business was no longer in operation when the fire

was set, no other person had keys or access to the building, and the timing of their call to the

insurance company after the fire. Further, the Government contends it has video evidence showing



5
  Since his original bail hearing, Dawara has been indicted in a second criminal case for tax fraud.
See United States v. Dawara, Criminal Action No. 20-104 (E.D. Pa. filed Feb. 27, 2020). These
new charges potentially lead to additional penalties and add further incentive to flee prosecution.
See United States v. Lacerda, No. 12-303, 2013 WL 4483576, at *10 (D.N.J. Aug. 19, 2013)
(finding defendant’s incentive to flee increased by additional criminal charges).

                                                  8
          Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 9 of 17




Dawara met the person (allegedly his brother) who set the fire immediately after, and paid for that

person’s cab ride. While the Government relies largely on circumstantial evidence, it all tends to

tie Dawara to the fire or at the very least, shows he met with the arsonist.

       Nevertheless, Dawara has proffered evidence undermining the Government’s theory of the

case. For instance, Dawara proffered emails between his neighbors and city officials in which they

attempt to evict the brothers for noise disturbances. He also produced text messages between him

and his landlord. To some extent, Dawara’s proffered evidence contradicts the Government’s

theory that Dawara regularly threatened his neighbors and landlord and even suggests others in the

building had motive to set the fire. Dawara has also proffered some evidence contradicting the

reason the business’s insurance had expired and why he purchased insurance only days before the

fire. All of this, coupled with his other proffered evidence, tends to show the Government’s

evidence in this case is weak. Because both parties have proffered evidence regarding the weight

of the evidence against Dawara, the Court finds this factor is neutral as to pretrial detention for

dangerousness and flight risk. See United States v. Terry, No. 18-24, 2018 WL 6504370, at *4

(W.D. Pa. Dec. 11, 2018) (concluding weight of evidence was neutral because both parties

produced evidence as to defendant’s guilt or innocence).

       Turning to Dawara’s history and characteristics, the Court finds they weigh in favor of

pretrial detention. First, Dawara has international ties and should he flee, the Government would

be without recourse to have him returned to the United States. Although Dawara immigrated from

Syria nearly 20 years ago, he recently returned to Syria just before his arrest. Upon his arrest, he

even maintained his Syrian citizenship, despite his current position that he has no connections with

Syria. Cf. United States v. Kabbaj, No. 16-365, 2016 WL 11660082, at *14 (E.D. Pa. Sept. 12,

2016) (finding defendant with dual citizenship was not a flight risk because he renounced his




                                                  9
          Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 10 of 17




foreign citizenship and had never fled from court proceedings). Dawara attempts to distance

himself from Syria by arguing his return there is unrealistic because the country is “war torn and

impoverished.” See Def.’s Ex. T, ECF No. 51-1. His contention that Syria is too dangerous to

travel to is undermined by his trip to the country before his arrest.

       Second, the Government has also produced evidence suggesting Dawara has a history of

fraud and deceit. Dawara has been indicted for conspiracy to defraud the United States by evading

his income tax liabilities. He also made false or inconsistent statements with his insurance

company, pretrial services, and this Court.6 For example, in an attempt to protect his wife who is

currently being investigated for fraud related to welfare benefits, Dawara asserts his wife lives in

Swarthmore, Pennsylvania with him but also lives with his father. However, many of the

individuals who wrote character letters for Dawara stated his wife lives only in Swarthmore in

subsequent interviews with the Government.

       Even more concerning, despite Dawara’s proffered 23 letters of support, it appears

Dawara’s family solicited some of these letters under false pretenses or sought letters from those

without sufficient knowledge to speak to Dawara’s character. After Dawara submitted the letters

with his motion, the Government investigated and interviewed several of the neighbors and

community members regarding their letters. At least six of the individuals stated they did not know

Dawara but only knew his parents, knew very little of his business or character, or believed they

were writing a letter about a different person. Some also discussed the circumstances surrounding



6
  In his interview with pretrial services, the Government contends Dawara intentionally made a
false statement by characterizing himself as a manager of his nightclub rather than the owner. This
fact is relevant to Dawara’s tax fraud indictment. Also, in this motion, Dawara originally
contended he suffers from asthma although he has not been diagnosed or treated for asthma. See
Def.’s Ex. P, Q, & R (medical records from 2017–2019); Gov’t Ex. A (FDC medical records). The
Government also contends Dawara received Medicaid assistance to pay for his medical conditions
despite having the financial means that would disqualify him from such benefits.

                                                 10
          Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 11 of 17




their writing of the letters, stating two women (Dawara’s family members) came to their house

and either told them what to write or required them to write the letter immediately.

        Third, Dawara has significant familial support and financial wealth, which increase his

ability to flee in light of his incentive to do so and recent travel there. Although several of Dawara’s

family members support him and reside within the district, these strong familial ties, and their

somewhat fraudulent conduct in securing the community support letters, increase Dawara’s ability

to flee to avoid prosecution. The Government has even stated it is investigating some of Dawara’s

family members for their own allegedly fraudulent conduct. Also, despite Dawara’s contention

that he is without sufficient wealth to flee, the fact that he has argued financial desperation was

not a motive for the crimes in this case and his indictment for avoiding tax liabilities suggest

otherwise.

        Although Dawara does not have a criminal history or a history of avoiding prosecution, the

Government’s proffered evidence shows Dawara has a history of engaging in fraudulent and

deceitful behavior, some allegedly amounting to criminal conduct which has led to his prosecution

in this case and the tax fraud case. This behavior suggests Dawara is capable of engaging in such

conduct in this case. Further, his ties with Syria, his recent travel there, and his family’s conduct

to assist him with questionable methods, all weigh in favor of finding him a flight risk. This factor,

however, is neutral regarding Dawara’s dangerousness.7

        Finally, as for the danger Dawara might pose upon his release, the Court finds his

dangerousness and flight risk is substantial. Dawara’s alleged conduct was not only part of an




7
  The Court notes the Government proffered evidence that Dawara threatened his landlord in the
context of his eviction from the building. See Gov’t Ex. B (notice of eviction and reference to
threats made). Dawara has rebutted this with evidence of text messages showing he and his
landlord communicated regularly without threats.

                                                  11
          Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 12 of 17




insurance fraud scheme, but also put many lives in danger. As a result of the fire, at least one

firefighter was injured and several private-owned pets were killed. Although no people died in the

fire, it created a substantial risk of loss of life and Dawara knew as much based on his familiarity

with the building since 2012. Many of the victims of the fire will serve as witnesses in this case

and Dawara has significant motive to retaliate against these victims upon his release. Although

Dawara contends he knows the witnesses and they do not fear him, but rather hate him, the

characterization of their emotional state does little to diminish his motive to retaliate. Considering

Dawara’s family members have gone to great lengths to influence the people who wrote character

letters for him, the Court shares the Government’s concern that Dawara and his family could

similarly attempt to influence the witnesses should he be released. As a result, this factor weighs

in favor of finding Dawara dangerous and a flight risk warranting his continued detention.

       In sum, the Government has met its burden to show by a preponderance of the evidence

that Dawara is a flight risk and by clear and convincing evidence that he is a danger to the

community. The Court therefore finds there is no condition or combination of conditions of release

that could reasonably assure the safety of the community or Dawara’s appearance for trial were he

to be released. His detention pending trial is thus appropriate and the Court will therefore deny the

motion as to Dawara’s dangerousness and flight risk.

       Next, there is no compelling reason, including the existence of COVID-19, warranting

Dawara’s release. When an individual is detained pending trial, the Court may temporarily release

the individual if “such release is necessary for preparation of the person’s defense or for another

compelling reason.” 18 U.S.C. § 3142(i). While the impact of COVID-19 is concerning, the

existence of the virus alone is not a compelling reason to release Dawara. See United States v.

Penaloza, No. 19-238, 2020 WL 1555064, at *2 (D. Md. Apr. 1, 2020) (“[T]he mere presence of




                                                 12
          Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 13 of 17




the virus, even in the detention setting, does not translate to the release of a person accused.”); cf.

United States v. Raia, 954 F.3d 594, 594 (3d Cir. 2020) (“But the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release, even considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.”). Not only is the existence of COVID-19

insufficient on its own to warrant Dawara’s release, Dawara points to no other compelling reason

to conclude he is at an increased risk of developing severe symptoms from the virus or that his

release will reduce that risk. Dawara is 39 years old and, upon his admission to FDC Philadelphia,

stated he was in good health. See Gov’t Ex. A.

       Dawara argues his chronic kidney stones place him at a heightened risk of severe illness of

COVID-19, but he has not proffered evidence that this condition is high risk. In fact, the CDC’s

current list of high risk underlying medical conditions does not reference kidney stones. There is

also no evidence that he is not receiving treatment for his kidney stones at FDC Philadelphia.

Rather, it appears FDC Philadelphia is providing treatment for medical conditions as the

Government has provided medical records of Dawara’s treatment since his arrest, see Gov’t Ex.

A, and Dawara’s brother recently received emergency surgery for kidney stones while detained at

FDC Philadelphia.

       As for the conditions of Dawara’s detention, he is currently detained at FDC Philadelphia,

which, to date, has reported no cases of COVID-19 amongst inmates. The BOP has continually

monitored and implemented measures in response to COVID-19 to protect inmates, staff, visitors,

and members of the public. As a result, Dawara’s generalized concerns regarding COVID-19 do

not warrant his release as a compelling reason pursuant to § 3142(i). See United States v. Deshields,




                                                  13
          Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 14 of 17




No. 19-99, 2020 WL 2025377, at *3 (M.D. Pa. Apr. 27, 2020) (concluding existence of COVID-

19 was not a compelling reason on its own to grant pretrial release).

       The Court also concludes, contrary to Dawara’s argument, his release is not necessary for

preparation of his defense. “At a minimum, detained defendants seeking temporary release under

section 3142(i) for ‘necessary’ trial preparations must show why less drastic measures—such as

requests to continue the trial date (consistent with the Speedy Trial Act) or alternative means of

communication (including in writing or by available remote conferences)—would be inadequate

for their specific defense needs.” United States v. Coggins, No. 20-33, 2020 WL 2217259, at *6

(M.D. Pa. May 7, 2020) (citations omitted). Dawara argues his release is necessary for preparation

of his defense because his case involves substantial discovery subject to a protective order which

he cannot review without his attorney. The Court recognizes the difficulty the current operations

at FDC Philadelphia place on Dawara’s ability to review discovery. Nevertheless, the Court is not

persuaded this warrants his release at this time.

       In light of the current operations at FDC Philadelphia, the Government has agreed in

limited circumstances to allow Dawara’s counsel to provide certain discovery to Dawara in

modification of the protective order. See Def. Ex. O (email exchange regarding discovery and

limitations on legal visits at FDC Philadelphia). Even though the parties’ agreement was limited,

the exchange is evidence they can resolve any forthcoming issues regarding the vast amounts of

discovery subject to the protective order and the current limitations on Dawara’s ability to review

such discovery. Also, while there is voluminous discovery in this case, there is no evidence

Dawara’s need to consult with counsel on this discovery is urgent considering his trial is scheduled

for September 14, 2020. See United States v. Veras, No. 19-10, 2020 WL 1675975, at *7 (M.D.

Pa. Apr. 6, 2020) (“[The defendant] has not suggested that his situation with regard to consultation




                                                    14
          Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 15 of 17




with counsel is an urgent one or otherwise distinguishable from that facing other pretrial detainees

at this time.”). Therefore, the Court concludes Dawara’s release is not necessary for preparation

of his defense. See Deshields, 2020 WL 2025377, at *7 (finding release was not necessary for

defendant’s defense because he had access to video conferences and phone calls with attorney).

       Turning to Dawara’s Sixth Amendment claim, the suspension of his legal visits in the midst

of this pandemic does not violate his right to counsel. “[P]retrial detainees have a constitutionally

protected right to the effective assistance of counsel.” Cobb v. Aytch, 643 F.2d 946, 957 (3d Cir.

1981). This right requires pretrial detainees to “have a reasonable opportunity to seek and receive

the assistance of attorneys. Regulations and practices that unjustifiably obstruct the availability of

professional representation or other aspects of the right of access to the courts are invalid.”

Procunier v. Martinez, 416 U.S. 396, 419 (1974). A pretrial detainee’s right to counsel is infringed

when prison regulations unreasonably burden or significantly interfere with the detainee’s access

to counsel. See Benjamin v. Fraser, 264 F.3d 175, 187 (2d Cir. 2001).8

       Although FDC Philadelphia has suspended all legal visits since March 13, 2020, Dawara’s

inability to meet with his attorney in person does not unreasonably burden his access to counsel.

Considering the measures necessary for the BOP to prevent spread of COVID-19 in its institutions,

the suspension of legal visits could hardly be viewed as unreasonable. See United States v. Landji,

No. 18-601, 2020 WL 1674070, at *6 (S.D.N.Y. Apr. 5, 2020) (“[The court] cannot find that

BOP’s decision to suspend all legal visits for 30 days is unreasonable in light of the global

pandemic and the threat it poses to inmates, residents of New York City, and the nation at large.”).



8
 Although there is no Third Circuit precedential opinion providing guidance on how to analyze
whether a pretrial detainee’s right to counsel has been violated, the Court is persuaded by the
Second Circuit’s guidance on this point. See Benjamin, 264 F.3d at 186 (“[P]retrial detainees need
access to the courts and counsel . . . to defend against the charges brought against them.” (citations
omitted)).

                                                 15
         Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 16 of 17




Even without in-person visits, the BOP offers case-by-case approval for legal visits and ensures

confidential legal calls are available to inmates to preserve the right to counsel. See BOP

Implementing         Modified        Operations,         Fed.       Bureau         of       Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited May 12, 2020). Dawara’s

attorney states he has not met with Dawara since shortly before March 13, 2020, however, there is

no evidence suggesting he cannot apply for a case-by-case approval for an in-person visit or cannot

consult with Dawara over the phone. As a result, the Court concludes the suspension of Dawara’s

legal visits does not rise to a constitutional violation. See Landji, 2020 WL 1674070, at *6 (finding

no Sixth Amendment violation due to BOP’s decision to suspend legal visits during pandemic).

CONCLUSION

       In conclusion, Dawara’s pretrial detention is proper pursuant to the Bail Reform Act. The

Government has proven by a preponderance of the evidence that Dawara is a flight risk and by

clear and convincing evidence that he is a danger to the community. The Court therefore finds

there is no condition or combination of conditions of release that will reasonably assure the safety

of the community or his appearance for trial were he to be released. Further, pursuant to § 3142(i),

Dawara’s generalized concern regarding COVID-19 does not constitute a compelling reason for

his release and his release is not necessary in preparation of his defense. Finally, the Court finds

the suspension of Dawara’s legal visits does not rise to a Sixth Amendment violation. Accordingly,

the Court will deny Dawara’s motion without prejudice to reassert should circumstances created

by COVID-19 or Dawara’s access to counsel change.

       An appropriate order follows.




                                                 16
Case 2:19-cr-00414-JS Document 55 Filed 05/12/20 Page 17 of 17




                                  BY THE COURT:



                                   /s/ Juan R. Sánchez
                                  Juan R. Sánchez, C.J.




                             17
